DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03 November 2021 has been considered and places those claims in condition for allowance.  

Election/Restrictions
Claims 1-2 are allowable. The restriction requirement between Groups I, claims 1-2, Group II, claim 5 and Group III, claim 7 as set forth in the Office action mailed on 15 April 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 15 April 2021 is partially withdrawn.  Claim 7 , directed to a method of manufacturing is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 5, directed to board is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement filed 10 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language as discussed below.  It has been placed in the application file, but the information referred to therein, the references discussed below,  has not been considered.  JP-S5652660 (reference number 20) has no explanation of relevance and unlike JP S499299 it is not mentioned in the international search report.  JP S5884709 (reference number 21) also lacks any explanation of relevance.  While the IDS states there is an English abstract, the document provided does not actually include an English translation of said abstract.  Finally, it is noted that JP 5642846 has been considered as an English translation of the abstract has been provided.  However, the Japanese document provided does not appear to be the same as the reference cited.  The abstract is directed to a business information management system and upon double checking on Espacenet that does appear to correspond to JP564284.  However, the Japanese document provided is directed to applying a roller to a workpiece to impart a 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Lent on 13 January 2022.

The application has been amended as follows: 
	5. (Canceled)

wherein the roll brusha horizontal surface of the board 

Allowable Subject Matter
Claims 1-2 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious a brushing machine including an upper and lower housing with an adjustable gap between the two, a roll brush, a conveyance roller “wherein the roll brush brushes a board that is the workpiece at a given contact pressure while the conveyance roller moves the board forward and backward through the gap, the roll brush is rotated at high speed while being maintained at a given inclined angle in a left to right direction of the roll brush relative to a horizontal surface of the board by actuators for controlling the roll brush so that the roll brush rotationally comes in contact with only one of either the right 
The closest prior art is U.S. Patent No. 1,610,374 which discloses a brushing machine having upper and lower housings (31, 4), a roll brush (32) and a conveyance roller (5).  However it does not disclose the conveyance roller moves the board forwards and backwards through the gap or the brush is rotated a high speed while being maintained at a given incline.  The purpose of the device is to remove plaster from an object.  While the conveyance roller (5) is probably capable of performing said function, the device is designed such that the object is only moved in one direction as after brushing, a scrapper (48) is used to remove any loose particles so the object is ready for application of fresh plaster (page 2, line 114 to page 3, line 11).  More importantly is the device does not disclose maintaining the brush at an incline during operation.  It does disclose (44, 45, 46) a device for raising or lowering the brush, the apparatus is designed to remove plaster from edge to edge of the workpiece (page 1, lines 27-32).  So while it may appear as though the brush could be inclined using the adjusting device and swing arms (35, 36), the patent makes no mention of the swing arms being independently adjustable by actuators and the patent is very clear that the device is not designed in such a way as such an incline would prevent removing the plaster from edge to edge, which is the devices intended purpose.  
For claim 7, the method of manufacturing uses a device containing the same allowable subject matter as claim 1 and thus is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        01/14/2022